Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-16 and 18-19 are pending.  Claims 1 and 15 are independent.  
Claims 20-21 are canceled by an AFCP 2.0 submission that is being entered.  
This Application was published as US 20200211530.
Apparent priority: March 2019.

Claims 1-16 and 18-19 were allowed in the previous action.
Refer to the Final Rejection of 8/3/2021 for an extensive discussion of allowability and also application of prior art to the allowed Claims to highlight the shortcomings of the prior art.
Allowable Subject Matter
Pending Claims 1-16 and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance: In view of each of the particular limitations of the independent Claims when considered in the order established by the Claim language and in the context of the language of the independent Claims when each Claim is considered as a whole, the independent Claims of this Application were not found in the prior art that was viewed.
In particular the concept of actively calculating a ratio of volumes of speech input by first and second speakers and preserving this calculated ratio in the voice profile associated with the input audio stream and using the ratio to adjust the volume of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Close Art of Record
In addition to the art applied to the Claims during the prosecution of the instant Application, note application of Gabryjelski (U.S. 2020/0058289) to the Claims in the Final Rejection of 8/3/2021.  Gabryjelski is the closest art and is very very close.  The only deviation is the initial and active calculation of the ratio of the portions of input speech from first and second speakers and using this ratio (as opposed to the actual volumes) in order to obtain the output volumes.  


Yun (US 2017/0255616) was considered the closest art to the feature of calculation of “ratios” but Yun applies to calculation of a ratio of loudness/volume of utterances by a single user.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499.  The examiner can normally be reached on 9 to 5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/FARIBA SIRJANI/Primary Examiner, Art Unit 2659